                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 1:18cr490
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER
ROBERT SHUE,                                )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Robert Shue's ("Defendant")

plea of guilty and enter a finding of guilty against defendant. (Doc. No. 15.)

       On August 29, 2018, the government filed an indictment against defendant. (Doc.

No. 1.) On November 28, 2018, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

13.)

       On December 13, 2018, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging him with Bank Robbery, in violation of 18

U.S.C. Section 2113(a). Magistrate Judge Limbert received defendant's guilty plea and

issued a Report and Recommendation ("R&R") recommending that this Court accept the

plea and enter a finding of guilty. (Doc. No. 15.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.
       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 18 U.S.C.

Section 2113(a). The sentencing will be held on March 28, 2019 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: January 3, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
